Case 19-34054-sgj11 Doc 1807-1 Filed 01/22/21   Entered 01/22/21 18:52:03   Page 1 of 2




                                  EXHIBIT A
                                                                   Case 19-34054-sgj11 Doc 1807-1 Filed 01/22/21                       Entered 01/22/21 18:52:03                      Page 2 of 2
              Plan Objections from Dondero-Related Entities: Organizational Charts

                Org Chart Key:
          Objecting Entity with No Claim or
           Fund Interests with the Estate                                                                                                                                                                                                  Highland Capital
                                                                                                                                                                                                                     0.25%                  Management,
                                                                                                                                                                                                                    Class A
            Objecting Entity with Debt or
                                                                                                                                                                                                                   LP Interest
                                                                                                                                                                                                                                                 L.P.
              Funds Owed to HCMLP

         Objecting Entity with a Terminated                                                                             James Dondero                                           Strand Advisors, Inc.
            Shared Services Agreement
                                                                                                                                                                                                                                                           0.1866%
                                                                                                                                                                                                                                                           Class A
     Interests in Funds Managed by HCMLP                                                                                                                                                                                                                  LP Interest
                                                                                                                                                             Highland Multi
                                                                                                                                                              Strat Credit                    The Dugaboy Investment Trust
                                                                                                                                                             Fund Interests                       (Primary Beneficiary)




                   CLO Holdco, Ltd. [1]                      The Get Good Trust                              HCMFA                 NexBank Capital, Inc.             NexPoint Real Estate Partners, LLC                    NexPoint Advisors, L.P.
             (Director/Donor/Donor Advisor)                 (Primary Beneficiary)                        (Owner/President)          (Owner/Chairman)                        (Owner/Manager)                                 (Owner/President)




        1.0 CLO
      Pref Shares                       Highland Fixed Income Fund                  Highland Socially Responsible Equity Fund          NexBank SSB                            NexPoint Real Estate Finance, Inc.                   NexPoint Real Estate Advisors, L.P.
       Interests
                                       Highland Funds I and its series                     Highland Total Return Fund               NexBank Title, Inc.                       NexPoint Real Estate Capital, LLC                   NexPoint Real Estate Advisors II, L.P.
    Highland Multi
   Strat Credit Fund
       Interests                      Highland Funds II and its series                   Highland/iBoxx Senior Loan ETF           NexBank Securities, Inc.                     NexPoint Residential Trust, Inc.                  NexPoint Real Estate Advisors III, L.P.
    Highland CLO
   Funding Interests                  Highland Global Allocation Fund               Highland Healthcare Opportunities Fund                                                        NexPoint Hospitality Trust                     NexPoint Real Estate Advisors IV, L.P.

        1.0 CLO                             Highland Income Fund                        Highland Merger Arbitrage Fund                                                        NexPoint Multifamily Capital Trust                 NexPoint Real Estate Advisors V, L.P.
      Pref Share
       Interests                                                                                                                         1.0 CLO
                                    Highland Opportunistic Credit Fund                  Highland Small-Cap Equity Fund                 Pref Share                                   NexPoint Capital, Inc.                       NexPoint Real Estate Advisors VI, L.P.
                                                                                                                                        Interests
                                                                                                                                                                          NexPoint Real Estate Strategies Fund                   NexPoint Real Estate Advisors VII, L.P.
                                                                                                                                         1.0 CLO
[1] CLO Holdco, Ltd., is a wholly-owned subsidiary of the Charitable Donor Advised Fund, L.P. (the “DAF”). HCMLP                       Pref Share                      NexPoint Strategic Opportunities Fund                     NexPoint Real Estate Advisors VIII, L.P.
has terminated its shared services agreement with the DAF. The DAF owes HCMLP past due fees and expenses.                               Interests
[2] Amounts owed as of November 30, 2020.


                                                                                                                                                                                                                                                                            1
